DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites, “said optional” in line 3, which should be corrected to “said optical”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the opening" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202011 106 899 (DE Document, claims listed with reference numerals, but excluded in the rejection) in view of Kimberlin (US 4,739,208) and Schaefer (US 2009/0229926).
Regarding Claim 1, DE Document discloses a discharge device (10, Figures 1-3) for discharging electrostatic charges from a shaft (13, 14, Figures 1-3), the discharge device comprising: 
a frame support (20, 11, Figures 1-3) having a first leg (19, Figure 2) and a second leg (18, Figure 2) and a contact strand (12, Figure 2) for forming a contact surface with the shaft (13, 14, Figures 1-3), a first end of the contact strand being clamped on the first leg (a first/right end of 12 clamped to the first leg 19 of 20, 11, Figure 2) and a second end of the contact strand being mounted so as to be displaceable on the second leg (a second/left end of 12 is mounted so as to be displaceable on the second leg 18, Figure 3), 
a receiver (comprising spring bias15/16, Figure 2) which is disposed on the frame support (15, 16 disposed on 20, 11, Figures 1-3), the second end of the contact strand extending at least partly into the receiver (second end of 12 extending partially into spring bias/receiver 16 Figure 3).  
DE Document also discloses a wear detector (comprising 24, Figures 1-3, 24 measures displacement/breakage of 12 by measuring resistance variation). 
DE Document does not specifically disclose a reed switch, disposed in the receiver or in the contact strand and which is configured so as to be activated as a result of a displacement of the second end of the contact strand, said second end of the contact strand extending at least partly into the receiver. 	
Kimberlin discloses a discharge device (Figures 1-7) for discharging electrostatic charges from a shaft (comprising 10, Figures 1, 4), the discharge device comprising: 
a frame support (14, Figures 1, 4-6) comprising a first leg and a second leg (14 having two sides/legs, Figure 1), a contact strand (comprising 16, 18, Figures 1, 4) for forming a contact surface with the shaft (16, 18 contacting surface of 10, Figures 1, 4), a receiver disposed on the frame support (comprising 46 disposed on 14, Figure 1) and a reed switch (comprising 26, Figure 1), disposed in the receiver on the frame support (28 disposed in 46, Figure 1) and which is configured so as to be activated as a result of a displacement of an end of the contact strand (end coupled to 22, Figure 1, Column 3, lines 10-17) and coupled to a signal generating and indicator means (comprising 52, 54, 56, Figure 1). 
Kimberlin does not disclose the second end of the contact strand extending at least partly into the receiver.
Schaefer discloses a reed switch disposed on a frame support (20, 21, 22 mounted on 10, Figures 2-4 respectively) and a contact strand being mounted so as to be displaceable in a receiver/opening of the frame support (wear pin 43 in opening 30 of frame support 10, Figure 3), wherein the contact strand has a magnetic area (comprising 42, Figure 3), and configured to be activated as a result of a displacement of an end of the contact strand (Paragraphs 16, 22). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a reed switch with the receiver in the discharge device of DE Document as taught by Kimberlin, to have a mechanical switch means for wear detection and indication for strand replacement (see Kimberlin, Column 3, lines 47-51) and configure the second end of the contact strand extending at least partly into the receiver (opening in the frame support) as taught by Schaefer and to dispose reed switch on the second leg of the frame support and configure to have a common receiver (for the reed switch and opening) to reduce magnetic flux losses and thus increase the accuracy of detection.
Regarding Claim 2, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the second end of the contact strand has a magnetic area when the reed switch is disposed in the receiver (Schaefer, 42 in Figure 3, Kimberlin, magnet 26 in Figures 1, 4).
Regarding Claim 3, combination of DE Document, Kimberlin and Schaefer discloses wherein the second end of the contact strand has a magnetic area when the reed switch is disposed in the receiver. Combination of DE Document, Kimberlin and Schaefer does not specifically disclose that the reed switch being disposed in the second end of the contact strand which extends partly into the receiver and the receiver has a magnetic area when the reed switch being disposed in the second end of the contact strand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the reed switch on a moving object (contact strand) and dispose a magnetic area on the fixed object (receiver) in the wear detector in the combination as either configuration would provide the detectable change in magnetic field as the contact strand wears. 
Regarding Claim 4, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the discharge device has an optical or acoustic generator  which is connected to the reed switch (comprising 52, 54, 56, Figure 1 of Kimberlin in the combination), said optical or acoustic generator configured to be triggered as a result of an activation of the reed switch (Kimberlin, Column 3, lines 42-47, Schaefer, Paragraph 17).
Regarding Claim 5, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the second end of the contact strand is guided through an opening of the second leg of the frame support (opening 30 in Figure 3 of Schaefer in the combination). 
Regarding Claim 6, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 5, wherein the opening (5) is an oblong hole (opening 30 in Figure 3 of Schaefer).
Regarding Claim 7, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the second end of the contact strand is displaceable in the receiver relative to the longitudinal extension of the second leg (combination configured with Schaefer’s teaching of contact strand 43 second end is displaceable relative to the longitudinal extension of the frame support leg/side shown in Figure 3).
Regarding Claim 8, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the contact strand is in contact with a first side of the opening of the second leg when in a starting position and in contact with a second side of the opening of the second leg when in the end position (combination configured with Schaefer’s teaching of contact strand 43 in contact/proximity to a first side of the opening 30 when in a starting position and in contact/proximity with a second side of the opening when in the end position, Figure 2 shows the direction of movement of the contact strand 40 relative to the opening).
Regarding Claim 9, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the reed switch is configured so as to be activated as a result of a reduction of the initial cross-sectional area of the contact strand to at least 50% (Kimberlin’s Figure 1 shows the initial position of the strand/bias spring 22 at the strand base in phantom indicating a reduction of at least 50% in the cross sectional area, Column 3, lines 10-17, 36-51, Paragraph 17, Schaefer).
Regarding Claim 10, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the receiver is disposed externally on the second leg of the frame support (combination as modified in Claim 1 having the receiver on the second leg).
Regarding Claim 11, combination of DE Document, Kimberlin and Schafer discloses the discharge device according to Claim 1, wherein the receiver engages at least partly around the frame support (24 is engages at least partly around 20, 11, Figures 1-3, and the additional receiver on the second leg similarly engaged).
Regarding Claim 12, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the reed switch is adhesively bonded or pressed into the receiver (in the combination, Kimberlin shows the reed switch 28 secured/pressed into the receiver 44 in Figure 1).
Regarding Claim 13, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the reed switch is adhesively bonded or pressed into the receiver (in the combination, Kimberlin shows the reed switch 28 secured/pressed into the receiver 44 in Figure 1). Combination of DE Document, Kimberlin and Schaefer does not specifically disclose the reed switch adhesively bonded, pressed or woven into the contact strand. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the reed switch on a moving object (contact strand) similarly disposed (secured/pressed down) with corresponding magnetic element on the fixed object (receiver) in the wear detector in the combination as either configuration would provide the detectable change in magnetic field as the contact strand wears. 
Regarding Claim 14, combination of DE Document, Kimberlin and Schaefer discloses the discharge device according to Claim 1, wherein the discharge device is configured to apply a force to the frame support in the direction of the shaft (to counter the force applied to the contact strand 12 by the shaft 14, 13, Figures 1-3 of DE Document) .
Regarding Claim 15, combination of DE Document, Kimberlin and Schaefer discloses a device having a shaft (13, 14, Figures 1-3 of DE Document) and a discharge device according to Claim 1 (10, Figures 1-3 of DE Document).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vogt (US 2006/0192676) discloses a detection mechanism configured to measure displacement/position of a moving object from a fixed object (10, Figures 1-3) comprising a reed switch (16, 18, Figures 2A, 2B), disposed in a housing on a frame of a door (housing 12 of a door frame, Figure 2A) and which is configured so as to be activated as a result of a displacement of a movable object (comprising door D with housing of magnet 14, Figure 2A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/Examiner, Art Unit 2836, 7/20/2022